DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on March 17, 2022 is acknowledged. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Orita et al. (US20160158788. Orita hereafter) in view of Nara Kei et al. (WO2017154937. Nara hereafter).
With respect to claim 1, Orita discloses a mist generator (100. Figs. 1-8) comprising: 
a reservoir (1) storing a solution (15); 
a plurality of ultrasonic vibrators (2) disposed under the reservoir and configured to apply ultrasonic vibration to the solution stored in the reservoir to generate mist (6) of the solution in the reservoir; 
a mist delivery path (defined mostly by 3) configured to deliver the mist from an inside of the reservoir to an outside of the reservoir; and 
a mist collector (3) disposed above the solution in the reservoir, wherein an upper end of the mist collector is connected to an upstream (initial) end of the mist delivery path, a lower (bottom) end of the mist collector including an opening (defining 3C), and a (opening) width of the mist collector increases from the upper end toward the opening; and 
a carrier gas supply path (from 4 to opening at 5) configured to discharge carrier gas into the reservoir,
wherein 
the plurality of ultrasonic vibrators is located directly under the opening (Fig. 1) and a discharge port (4a and opening at 5) of the carrier gas supply path is located on a peripheral side of the reservoir relative to the opening (Fig. 1).
Orita fails to disclose wherein the discharge port of the carrier gas supply path is located on a peripheral side of the reservoir that is radially outward from the opening.
However, Nara teaches a mist generator (Figs. 1-20B, especially the embodiment of Fig. 3. MG1(MG2)) comprising a reservoir (30a), a mist delivery path (36a) configured to deliver the mist from an inside of the reservoir to an outside of the reservoir (MX); and a mist collector (38a) disposed above the solution (H20 and DIL1(DIL) in the reservoir, wherein an upper end of the mist collector is connected to an upstream (initial) end of the mist delivery path, a lower (bottom) end of the mist collector including an opening (Fig. 3), and a (opening) width of the mist collector increases from the upper end toward the opening. Nara further teaches a carrier gas supply path (GT) configured to discharge carrier gas (N2) into the reservoir, wherein the discharge port of (GT) the carrier gas supply path is located on a peripheral side of the reservoir that is radially outward from the opening (Fig. 3). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the discharge port of the carrier gas supply path located on a peripheral side of the reservoir that is radially outward from the opening, as taught by Nara, to Orita’s discharge port, in order to provide a carrier gas to the mist generator (page 4 of 25, last paragraph of Applicant provided IDS). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the discharge port of the carrier gas supply path on a peripheral side of the reservoir that is radially outward from the opening in order to provide a carrier gas to the mist generator.  It has been held that rearranging parts (relocating the discharge port) of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 4, Orita’s mist generator modified by Nara’s discharge port location, Orita and Nara further discloses wherein the discharge port (GT) of the carrier gas supply path is located above the opening.
With respect to claim 5, Orita’s mist generator modified by Nara’s discharge port location, Nara further discloses wherein the discharge port of the carrier gas supply path comprises a plurality of discharge ports (opening of GT and annular opening between the opening and the wall of 30a).
With respect to claim 6, Orita’s mist generator modified by Nara’s discharge port location, Orita and Nara further disclose wherein the carrier gas supply path is disposed so as to discharge the carrier gas along an inner lateral surface of the reservoir (Fig. 1).
With respect to claim 7, Orita’s mist generator modified by Nara’s discharge port location, Orita further discloses wherein a relationship of h ≥ H is satisfied, where h is a distance from the ultrasonic vibrators to a liquid surface of the solution and H is a distance from the liquid surface to the opening (Fig. 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Orita in view of Nara and further in view of Nagaoka (US 2018/0371613).
With respect to claim 9, Orita and Nara disclose a film formation apparatus (paragraphs [0003], [0011]-[0013], [0033] and [0041]) comprising: the mist generator of claim 1, except for a furnace configured to house a substrate so as to heat the substrate, wherein a downstream end of the mist delivery path is connected to the furnace, and the film formation apparatus supplies the mist of the solution to a surface of the substrate to grow a film on the surface of the substrate.
However, Nagaoka teaches a film formation apparatus (10. Fig. 1) comprising mist generator (20), a furnace (12) configured to house a substrate (2) so as to heat the substrate, wherein a downstream end (at 12c) of the mist delivery path (passage for mist 4a) is connected to the furnace, and the film formation apparatus supplies the mist of the solution to a surface of the substrate to grow a film on the surface of the substrate (Abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the film formation apparatus with furnace, as taught by Nagaoka, to Orita’s film formation apparatus, in order to produce a film that is crystals of semiconductor materials (paragraph [0021]). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7 and 9 have been considered but are moot because the arguments do not apply to the reference and/or the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        April 18, 2022